FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Of the Securities Exchange Act of 1934 For the month of December 2014 Commission File Number: 000-13345 CALEDONIA MINING CORPORATION (Translation of registrant’s name into English) Suite 1000 36 Toronto Street Toronto, ON, M5C 2C5 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F Form 20-F x Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caledonia Mining Corporation (Registrant) By: /s/ Steve Curtis Name: Steve Curtis Title: VP Finance, CEO, Director Dated: December 4, 2014 Exhibit Index Exhibit Description Certificateof Qualified Person for Technical Report dated December 1, 2014 Uwe Engelmann Certificate of Qualified Person for Technical Report dated December 1, 2014 Daniel van Heerden Certificate of Qualified Person for Technical Report dated December 1, 2014 Dario Clemente Certificate of Qualified Person for Technical Report dated December 1, 2014 N J Odendaal Certificate of Qualified Person for Technical Report dated December 1, 2014 Jaco Burger Consentfor “Preliminary Economic Assessment of Blanket Mine, Zimbabwe” dated December 1, 2014 N J Odendaal Consent for Technical Report dated December 1, 2014 N J Odendaal Consent for “Preliminary Economic Assessment of Blanket Mine, Zimbabwe” dated December 1, 2014 Daniel van Heerden Consent for Technical Report dated December 1, 2014 Daniel van Heerden Consent for “Preliminary Economic Assessment of Blanket Mine, Zimbabwe” dated December 1, 2014 Dario Clemente Consent for Technical Report dated December 1, 2014 Dario Clemente Consent for “Preliminary Economic Assessment of Blanket Mine, Zimbabwe” dated December 1, 2014 Uwe Engelmann Consent for Technical Report dated December 1, 2014 Uwe Engelmann
